
	

113 HR 2735 IH: Protecting Lands Against Narcotics Trafficking Act of 2013
U.S. House of Representatives
2013-07-18
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		1st Session
		H. R. 2735
		IN THE HOUSE OF REPRESENTATIVES
		
			July 18, 2013
			Mr. Huffman (for
			 himself, Mr. LaMalfa,
			 Mr. Thompson of California, and
			 Mr. Lamborn) introduced the following
			 bill; which was referred to the Committee
			 on the Judiciary
		
		A BILL
		To direct the United States Sentencing Commission with
		  respect to penalties for the unlawful production of a controlled substance on
		  Federal property or intentional trespass on the property of another that causes
		  environmental damage.
	
	
		1.Short titleThis Act may be cited as the
			 Protecting Lands Against Narcotics
			 Trafficking Act of 2013 or the PLANT Act.
		2.FindingsCongress finds the following:
			(1)In 2012, well over
			 900,000 marijuana plants were eradicated from 471 sites on National Forest
			 lands in 20 States from Hawaii to Virginia. This represents just part of total
			 eradication efforts on public lands.
			(2)Across Federal
			 land management agency holdings including U.S. Fish and Wildlife, the U.S.
			 National Park Service, the U.S. Bureau of Land Management, and the U.S. Forest
			 Service, marijuana grows have commonly been found in excess of 1,000 plants per
			 cultivation site and some have included more than 200,000 plants.
			(3)As a result of these grow sites, public and
			 private lands are being destroyed by chemical contamination and alteration of
			 watersheds; diversion of natural water courses; elimination of native
			 vegetation; wildfire hazards; poaching of wildlife; and harmful disposal of
			 garbage, non-biodegradable material litter, and human waste. In many cases the
			 damage is being done to watersheds where millions of dollars in Federal and
			 State funds have been spent to improve conditions for threatened fish and
			 wildlife species.
			(4)Research has found that listed and
			 candidate species under the Endangered Species Act like the Pacific fisher and
			 Northern Spotted Owl have been killed by poisons and hazardous substances at
			 marijuana cultivation sites, increasing pressure on legal land users to
			 undertake conservation measures.
			(5)State and Federal fish and wildlife
			 officials have found that environmentally destructive practices resulting from
			 illegal marijuana cultivation, including the removal of timber and vegetation,
			 can lead to excess river and stream sedimentation in areas needed by salmon and
			 other protected fish populations.
			(6)Timber companies,
			 farmers, and ranchers in northwest California report that illegal marijuana
			 cultivation on private lands has caused significant damage to livestock,
			 agriculture, and natural resources.
			(7)A
			 single 2011 operation titled Operation Full Court Press in Mendocino National
			 Forest (CA) located 56 cultivation sites and interdicted 32 firearms, 1,510
			 pounds of processed marijuana, more than 468,950 plants and resulted in 102
			 arrests. The operation also removed 23 tons of trash, over a ton of fertilizer,
			 57 pounds of poison, 22 miles of irrigation piping, 13 man-made dams, and 120
			 propane tanks.
			(8)Basic reclamation
			 of marijuana cultivation sites can cost well over $15,000 per site. Citizen
			 volunteer groups, concerned with the extent of environmental damage to local
			 forests, have relationships with law enforcement to reclaim and clean up
			 cultivation sites.
			3.Direction to
			 United States Sentencing Commission
			(a)In
			 generalPursuant to its authority under section 994 of title 28,
			 United States Code, and in accordance with this section, the United States
			 Sentencing Commission shall review and amend the Federal sentencing guidelines
			 and policy statements to ensure that the guidelines provide for additional
			 penalties otherwise applicable to persons convicted of offenses under section
			 401(a) of the Controlled Substances Act (21 U.S.C. 841(a)) while on Federal
			 property or intentionally trespassing on the property of another if the offense
			 involves any of the following:
				(1)The use of a poison, chemical, or hazardous
			 substance for the unlawful production of a controlled substance that—
					(A)creates a serious
			 hazard to humans, wildlife, or domestic animals;
					(B)degrades or harms
			 the environment or natural resources; or
					(C)pollutes an
			 aquifer, spring, stream, river, or body of water.
					(2)The diversion, redirection, obstruction,
			 draining, or impoundment of an aquifer, spring, river, or body of water for the
			 unlawful production of a controlled substance.
				(3)The substantial removal of vegetation or
			 clear cutting of timber for the unlawful production of a controlled
			 substance.
				(b)RequirementsIn
			 carrying out this section, the United States Sentencing Commission
			 shall—
				(1)assure reasonable
			 consistency with other relevant directives and with other sentencing
			 guidelines; and
				(2)assure that the
			 guidelines adequately meet the purposes and kind of sentencing available under
			 sections 3553(a)(2) and 3553(a)(3) of title 18, United States Code.
				4.Rule of
			 constructionNothing in the
			 Act shall be construed to apply with respect to the legal use of authorized
			 pesticides, herbicides, fertilizers, chemicals, or hazardous substances.
		
